EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Wilson (Reg. No. 62,604) on 12/16/2021.

The application has been amended as follows: 
Please amend the claims filed 4/9/2019 as shown below:

1.	(Currently Amended)  A method for generating payment credentials in a payment transaction, comprising:
storing, in a memory of a mobile device, at least a single use key associated with a transaction account and a card master key associated with the transaction account;
receiving, by an input device interfaced with the mobile device, a personal identification number input by a user of the mobile device;
transmitting, by the input device, the received personal identification number to a processing device in the mobile device;
determining, by the processing device of the mobile device, that the received personal identification number is invalid;
by generating the first session key based on at least the card master key stored in the memory;
generating, by the processing device of the mobile device, an invalid second session key based on at least the stored single use key and the invalid personal identification number;
generating, by the processing device of the mobile device, a first application cryptogram based on at least the first session key;
generating, by the processing device of the mobile device, an invalid second application cryptogram based on at least the invalid second session key; and
transmitting, by a transmitting device of the mobile device, at least the first application cryptogram and the invalid second application cryptogram for use in a payment transaction.

2.	(Cancelled)  

3.	(Currently Amended)  The method of claim 1, further comprising:
storing, in the memory, an application transaction counter, wherein
identifying the first session key further includes generating, by the processing device, the first session key based on at least the stored application transaction counter in addition to the stored card master key.

4.	(Cancelled).

5.	(Cancelled). 

6.	(Previously Presented)  The method of claim 1, wherein the first application cryptogram and the second application cryptogram are transmitted to a point of sale device.

7.	(Previously Presented)  The method of claim 1, wherein the memory is non-Secure Element memory in a mobile communication device.

8-13.	(Cancelled).

14.	(Currently Amended)  A system for generating payment credentials in a payment transaction, comprising:
a memory storing at least a single use key associated with a transaction account and instructions for execution and a card master key associated with the transaction account;
an input device receiving a personal identification number input by a user of a mobile device;
a transmitter; and
a processor executing the instructions stored in the memory to perform a method comprising the steps of:
	receiving, from the input device, the personal identification number,

	identifying a first session key by generating the first session key based on at least the card master key stored in the memory,
	generating an invalid second session key based on at least the stored single use key and the received personal identification number,
	generating a first application cryptogram based on at least the first session key, 
	generating an invalid second application cryptogram based on at least the second session key, and
	transmitting, via the transmitter, at least the first application cryptogram and the invalid second application cryptogram for use in a payment transaction.

15.	(Cancelled)  

16.	(Currently Amended)  The system of claim 14, wherein
the memory is further configured to store an application transaction counter, and
is further configured to identify the first session key by generating the first session key based on at least the stored application transaction counter in addition to the stored card master key.

17.	(Cancelled).



19.	(Previously Presented)  The system of claim 14, wherein the first application cryptogram and the second application cryptogram are transmitted to a point of sale device.

20.	(Previously Presented)  The system of claim 14, wherein the memory is non-Secure Element memory in a mobile communication device.

21-26.	(Cancelled).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present claims are directed to a method of generating payment credentials including sessions keys and cryptograms based on the session keys, where the cryptograms are generated even when an invalid PIN is entered. Specifically, the claims involve the steps of storing, in a memory of a mobile device, a single use key associated with a transaction account and a card master key associated with the transaction account, receiving, by an input device interfaced with the mobile device, a personal identification number input by a user of the mobile device, transmitting, by the input device, the received personal identification number to a processing device in the mobile device, the processing device then determining that the received personal 
The closest prior art of Chen (US 7,096,494) discloses generating a first cryptogram based on a first session key (Chen 3:39-45), generating a second cryptogram based on a second session key (Chen 3:59-61), and transmitting the cryptograms (Chen 3:45-49, 61-66; 6:23-37). Hird, et al. (US 2015/0019442) (“Hird”) discloses generating an invalid session key based on a stored key and an invalid PIN (Hird Abstract; ¶¶ 4, 14, 16, 45-52, 58-59, 61-64, 76, 86-90). Rajasekaran, et al. (US 2002/0083327) (“Rajasekaran”) discloses transmitting a received PIN to a processing device in a mobile device, determining, by the processing device of the mobile device, that the received PIN is invalid, and using the invalid PIN to generate an invalid key (Rajasekaran Figure 1A; ¶¶ 32-34, 38-39, 41-42, 44-46, 52, 11).
However, the prior art does not disclose, neither singly nor in combination, a processing device of a mobile device determining that a received personal identification number is invalid, identifying a first session key by generating the first session key based on at least a card master key stored in a memory of the mobile device, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685